Allowability Notice
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Claims
The claims 1-7, 9-15 and 17-19 are allowed.  Specifically, the independent Claims 1, 9 and 17 are allowed over the prior art. The dependent Claims are also allowed due to its dependencies to said independent Claims. 

Reasons for allowance
Regarding prior art, Claims 1, 9 and 17. Regarding 101, the claims are directed to the "practical application" of using a receiving, from a plurality of receivers located along one or more streamers towed by a ship, seismic trace data of a plurality of seismic events of a subterranean volume. Even if the Action considers that the claim language may include one or more "conventional elements," the claim elements as a whole nevertheless "still integrate ... into a practical application, thereby satisfying the subject matter eligibility requirement of Section 101. The claims are therefore directed to a "practical application" under Prong Two, and the rejection have been withdrawn.
 Though the prior arts search, the prior arts fail (see PTO 892) and IDS to further teach or suggest a combination, specifically 
Claims 1, 9 and 17: “ selecting a first seismic trace based on the seismic trace data of the plurality of seismic events, the first seismic trace including a plurality of seismic onsets; determining a depth, an amplitude, and a first thickness of a first seismic onset of the first seismic trace; determining a second thickness between the first seismic onset and a second seismic onset; determining a third thickness between the first seismic onset and a third seismic onset; and generating a horizon patch based on the depth, the amplitude, and the first thickness of the first seismic onset, the second thickness between the first seismic onset and the second seismic onset, and the third thickness between the first seismic onset and the third seismic onset.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD K ISLAM whose telephone number is (571)270-0328. The examiner can normally be reached M-F 9:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

M.K.I
Primary Examiner
Art Unit 2864



/MOHAMMAD K ISLAM/Primary Examiner, Art Unit 2864